DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26th, 2022 has been entered.
Status of claims
Claims 1-15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “generally perpendicularly” in claims 13 and 14 is a relative phrase which renders the claim indefinite. The phrase “generally perpendicularly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the claims as to what would be considered generally perpendicular with respect to the limitation of “said metal piece extending generally perpendicularly to at least a portion of a surface-to-surface contact location between said bearing surface of said plastic piece and said ball portion of said ball stud”. The disclosure of the instant application does not define or provide a standard as to what one may consider generally perpendicular vs. generally un-perpendicular. There is no range of angle given as to what Applicant considers to define generally perpendicular. As such, this phrase renders the claims indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al (US 8,770,884; hereinafter Erdogan) in view of Smith et al (US 4,761,083; hereinafter Smith) and Wood, Jr. (US4,797,019; hereinafter Wood).
Regarding claim 1, Erdogan (Fig. 1-15) discloses a ball socket assembly, comprising:
	a housing (12) having an inner bore and at least one open end (14);
	a ball stud (18) partially received in said inner bore (as seen in the figures);
	an exit bearing (comprising first piece 20 and identical metal pieces 22, 24; Col. 7 lines 24-27 state 22 and 24 are identical and Col. 3 lines 28-30 state they are made of metal) supporting said ball stud and positioned in said inner bore adjacent said at least one open end (as seen in the figures), said exit bearing including a first piece (20) and a metal piece (24), and said metal piece having a frustum shape (see Annotated Fig. 1 below).

    PNG
    media_image1.png
    537
    779
    media_image1.png
    Greyscale

Annotated Figure 1
	While Erdogan discloses the first piece as being made from an elastomeric material (Col. 4 lines 57-61), they do not explicitly disclose wherein the material is plastic. Further, while Erdogan discloses that the first piece and the metal piece are fastened by gluing or the like (Col. 5 lines 1-4), they do not explicitly disclose wherein the plastic piece and metal piece are in an overmolded connection with one another. Erdogan also does not disclose wherein said housing is deformed adjacent said at least one open end to capture said exit bearing within said inner bore.
	Smith teaches of a ball socket assembly (Fig. 1-8) having a multi-piece bearing assembly, wherein the bearing comprises elastomeric members 36 and a metal ring 20 (Abstract states the ring is metallic), wherein the elastomeric members are made from well-known plastic materials (Col. 3 lines 32-43), which provide a certain amount of lubricity to their inner surfaces (Col. 3 lines 36-38). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Erdogan with the teachings of Smith, to have the elastomeric first piece of Erdogan be made out of a well-known plastic material, thereby providing a plastic piece of the exit bearing, as a means to provide a certain amount of lubricity to the inner surface of the bearing.
	Smith further teaches wherein their ball socket assembly comprises a housing (12) with a radially inwardly extending lip (38) that are deformed and in direct contact with top surfaces of bearing members (36), as a means to retain the bearing members within the housing (deformation process Col. 3 lines 58-61). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the housing of Erdogan with the teachings of Smith, to have the radially inwardly extending lip (26) of Erdogan that is in contact with a top surface of the metal piece (24) of the exit bearing be deformed, as a means to capture and retain the exit bearing within the housing.
Wood teaches of a ball socket assembly (see Fig. 3-4) comprising an exit bearing (126) having a first piece (172) and a metal piece (176; Col. 4 lines 64-66 state it is made of metal) that are in an overmolded connection with one another (Col. 4 lines 26-27 are integrally molded together; i.e. overmolded), thereby allowing the metal piece to be securely fastened with the bearing and lessening the chance of displacement of the metal piece. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Erdogan with the teachings of Wood, to have the metal piece and the plastic piece in an overmolded connection with one another, as in doing so would allow for the metal piece to be securely fastened to the bearing and lessening the chance of displacement of the metal piece.
	Regarding claim 2, the combination of Erdogan, Smith, and Wood disclose wherein said housing is deformed to present a radially inwardly extending lip which is in direct contact with a top surface of said exit bearing (radially inwardly extending lip 24 has been deformed and is in direct contact with metal piece, as taught in claim 1).
	Regarding claim 3, the combination of Erdogan, Smith, and Wood disclose wherein said plastic piece of said exit bearing has an inner surface which is in direct contact with said ball stud at two spaced apart locations (see Annotated Fig. 2 below).

    PNG
    media_image2.png
    489
    633
    media_image2.png
    Greyscale

Annotated Figure 2
	Regarding claim 4, the combination of Erdogan, Smith, and Wood disclose wherein said inner surface of said plastic piece further includes at least one angled portion which is angled relative to a central axis of said inner bore and which is in direct contact with one hemisphere of a ball portion of said ball stud (see Annotated Fig. 3 below).

    PNG
    media_image3.png
    523
    746
    media_image3.png
    Greyscale

Annotated Figure 3
	Regarding claim 5, the combination of Erdogan, Smith, and Wood disclose wherein said inner surface of said plastic piece further includes a cylindrical portion which is in direct contact with an equator of said ball portion of said ball stud (see Annotated Fig. 4 below).

    PNG
    media_image4.png
    496
    580
    media_image4.png
    Greyscale

Annotated Figure 4
	Regarding claim 6, the combination of Erdogan, Smith, and Wood disclose wherein when viewed in a cross-section, said metal piece is angled relative to said at least one angled portion of said inner surface (see Annotated Fig. 5 below).

    PNG
    media_image5.png
    361
    610
    media_image5.png
    Greyscale

Annotated Figure 5
	Regarding claim 7, the combination of Erdogan, Smith, and Wood disclose wherein said at least one angled portion of said inner surface is at an angle relative to said central axis (see Annotated Fig. 6 below), but don’t explicitly disclose wherein said angle is between 15 to 25 degrees. However, Applicant is reminded that it has been held that where the general conditions of a claim (i.e. angle between angled portion and central axis) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Erdogan to have the angled portion be angled between 15 to 25 degrees relative to the central axis, as such a modification involves only routine skill in the art.

    PNG
    media_image6.png
    780
    757
    media_image6.png
    Greyscale

Annotated Figure 6
	Regarding claim 9, the combination of Erdogan, Smith, and Wood disclose wherein said metal piece has at least one through opening and wherein a plastic material of said plastic piece extends through said at least one through opening (see Annotated Fig. 7 below).

    PNG
    media_image7.png
    503
    633
    media_image7.png
    Greyscale

Annotated Figure 7
	Regarding claim 10, Erdogan (Fig. 1-15) disclose a ball socket assembly, comprising:
	a housing (12) having an inner bore and at least one open end (14);
	a ball stud (18) having a ball portion and a shank portion (as seen in the figures), said ball portion being received in said inner bore of said housing, and said shank portion projecting out of said housing through said at least one open end (as seen in the figures);
	said ball portion of said ball stud being supported by an exit bearing (comprising first piece 20 and identical metal pieces 22, 24; Col. 7 lines 24-27 state 22 and 24 are identical and Col. 3 lines 28-30 state they are made of metal) which is positioned in said inner bore between said ball portion and said at least one open end of said housing (as seen in the figures);
	said exit bearing including a first piece (20) and a metal piece (24) made of a metal material (Col. 7 lines 24-27); and
	said metal piece having a frustum shape (see Annotated Fig. 1) and being at least partially embedded within said first piece (see Annotated Fig. 8 below) for reinforcing said first piece to transfer increased forces between said ball stud and said housing (the metal piece is capable of reinforcing the first piece to transfer increased forces between the ball stud and the housing).

    PNG
    media_image8.png
    447
    962
    media_image8.png
    Greyscale

Annotated Figure 8
	While Erdogan discloses the first piece as being made from an elastomeric material (Col. 4 lines 57-61), they do not explicitly disclose wherein the material is plastic. Further, while Erdogan discloses that the first piece and the metal piece are fastened together by gluing or the like (Col. 5 lines 1-4), they do not explicitly disclose wherein the plastic piece and metal piece are in an overmolded connection with one another.
Smith teaches of a ball socket assembly (Fig. 1-8) having a multi-piece bearing assembly, wherein the bearing comprises elastomeric members 36 and a metal ring 20 (Abstract states the ring is metallic), wherein the elastomeric members are made from well-known plastic materials (Col. 3 lines 32-43), which provide a certain amount of lubricity to their inner surfaces (Col. 3 lines 36-38). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Erdogan with the teachings of Smith, to have the elastomeric first piece of Erdogan be made out of a well-known plastic material, thereby providing a plastic piece of the exit bearing, as a means to provide a certain amount of lubricity to the inner surface of the bearing.
Wood teaches of a ball socket assembly (see Fig. 3-4) comprising an exit bearing (126) having a first piece (172) and a metal piece (176; Col. 4 lines 64-66 state it is made of metal) that are in an overmolded connection with one another (Col. 4 lines 26-27 are integrally molded together; i.e. overmolded), thereby allowing the metal piece to be securely fastened with the bearing and lessening the chance of displacement of the metal piece. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Erdogan with the teachings of Wood, to have the metal piece and the plastic piece in an overmolded connection with one another, as in doing so would allow for the metal piece to be securely fastened to the bearing and lessening the chance of displacement of the metal piece.
	Regarding claim 11, the combination of Erdogan, Smith, and Wood disclose wherein said plastic piece of said exit bearing includes an inner surface with an angled portion which is in direct contact with one hemisphere of said ball portion of said ball stud (see angled portion in Annotated Fig. 3).
	Regarding claim 12, the combination of Erdogan, Smith, and Wood disclose wherein said inner surface of said exit bearing further includes a cylindrical portion which is in direct contact with an equator of said ball portion of said ball stud (see cylindrical portion in Annotated Fig. 4).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Erdogan in view of Smith and Wood as applied to claim 4 above, and in further view of Zawadzki (EP 0351689).
Regarding claim 8, the combination of Erdogan, Smith, and Wood do not disclose wherein the ball socket assembly further includes a backing bearing disposed in said inner bore and supporting an opposite hemisphere of said ball portion of said ball stud from said at least angled portion of said inner surface of said plastic piece of said exit bearing.
Zawadzki teaches of a ball socket assembly (1) comprising a housing (3), a ball stud (2) within an inner bore of the housing (as seen in the figures), an exit bearing (17) and backing bearing (16) that are divided along a radial plane and each in contact with opposing halves of a ball portion (9) of the ball stud (as seen in the figures), such that the bearings can be assembled and pushed onto the ball stud from opposite ends of the ball stud (see [0039] of translated description).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Erdogan with the teachings of Zawadzki, to divide the plastic piece along a radial plane, thereby forming a backing bearing that is disposed in the inner bore and in contact with and supporting an opposite hemisphere of the ball portion of the ball stud from the at least one angled portion of the inner surface of the plastic piece of the exit bearing, as in doing so would allow both the exit and backing bearings to be assembled and pushed onto the ball stud from opposite ends of the ball stud.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan in view of Smith.
Regarding claim 13, as best understood by Examiner, Erdogan (Fig. 1-15) discloses a ball socket assembly, comprising:
a housing (12) having an inner bore and at least one open end (14);
a ball stud (18) including a ball portion which is received in said inner bore (as seen in the figures);
an exit bearing (comprising first piece 20 and identical metal pieces 22, 24; Col. 7 lines 24-27 state 22 and 24 are identical and Col. 3 lines 28-30 are made of metal) supporting said ball stud and positioned in said inner bore adjacent said at least one open end (as seen in the figures), said exit bearing including a first piece (20) and a metal piece (24);
said first piece of said exit bearing presenting a bearing surface which is in slidable contact with said ball portion of said ball stud (see inner surface of 20); and
said metal piece having a frustum shape (see Annotated Fig. 1) and, as viewed in cross-section, said metal piece extending generally perpendicularly to at least a portion of a surface-to-surface contact location between said bearing surface of said plastic piece and said ball portion of said ball stud (see Annotated Fig. 9 below) for reinforcing said plastic piece to transfer increased forces between said ball stud and said housing (the metal piece is capable of reinforcing the first piece to transfer increased forces between the ball stud and the housing).

    PNG
    media_image9.png
    554
    844
    media_image9.png
    Greyscale

Annotated Figure 9
While Erdogan discloses the first piece as being made from an elastomeric material (Col. 4 lines 57-61), they do not explicitly disclose wherein the material is plastic. Erdogan also does not disclose wherein said housing is deformed adjacent said at least one open end to capture said exit bearing within said inner bore.
Smith teaches of a ball socket assembly (Fig. 1-8) having a multi-piece bearing assembly, wherein the bearing comprises elastomeric members 36 and a metal ring 20 (Abstract states the ring is metallic), wherein the elastomeric members are made from well-known plastic materials (Col. 3 lines 32-43), which provide a certain amount of lubricity to their inner surfaces (Col. 3 lines 36-38). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Erdogan with the teachings of Smith, to have the elastomeric first piece of Erdogan be made out of a well-known plastic material, thereby providing a plastic piece of the exit bearing, as a means to provide a certain amount of lubricity to the inner surface of the bearing.
	Smith further teaches wherein their ball socket assembly comprises a housing (12) with a radially inwardly extending lip (38) that are deformed and in direct contact with top surfaces of bearing members (36), as a means to retain the bearing members within the housing (deformation process Col. 3 lines 58-61). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the housing of Erdogan with the teachings of Smith, to have the radially inwardly extending lip (26) of Erdogan that is in contact with a top surface of the metal piece (24) of the exit bearing be deformed, as a means to capture and retain the exit bearing within the housing.
Regarding claim 14, as best understood by Examiner, the combination of Erdogan and Smith disclose wherein said bearing surface of said plastic piece has at least one angled portion which is in direct contact with one hemisphere of said ball portion of said ball stud (see Annotated Fig. 9) and which extends at an angle relative to a central axis of said housing (see Annotated Fig. 9) and wherein said metal piece extends generally perpendicularly to said at least one angled portion (see Annotated Fig. 9).
Regarding claim 15, as best understood by Examiner, the combination of Erdogan and Smith disclose wherein said bearing surface of said plastic piece further includes a cylindrical portion which is in direct contact with an equator of said ball portion of said ball stud (see cylindrical portion in Annotated Fig. 4).
Response to Arguments
The amendments to the claims filed in the request for continued examination on September 29th, 2022 have been received and overcome the prior grounds of rejections. 
Applicant's arguments filed September 29th, 2022 have been fully considered, but are moot in view of newly applied prior art. As such, a new grounds of rejection has been issued in view of newly applied prior art. See above. Also, see the new grounds of rejection under 35 U.S.C. 112(b) above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678